DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on April 13, 2022.
Claims 1-11 are pending.
Response to Arguments
Applicant’s arguments, see pages 4-9, filed April 13, 2022, with respect to claims 1-11 have been fully considered and are persuasive.  The rejection of January 21, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a gear assembly having a respective planetary pin is connected to a planetary carrier; wherein tilting pads arranged radially circumferentially with respect to the planetary pin are provided on sides of the planetary carrier facing the planet gears, the tilting pads being arranged offset from the planet gears to form gaps when the planet gears are not tilted, and wherein the planetary carrier has, on sides facing the planet gears, recesses arranged radially circumferentially with respect to the planetary pin and corresponding to the tilting pads, the recesses being configured to receive at least part of the tilting pads and the remaining structure of claim 1.
The prior art does not anticipate or render obvious a method of mounting a gear assembly having the steps of pushing a securing element onto a shaft of a respective tilting pad; inserting tilting pads into recesses of a planetary carrier; introducing planet gears into the planetary carrier by inserting the planet gears radially from the outside inward, the planet gears being arranged offset from the tilting pads to form gaps when the planet gears are not tilted; and driving planetary pins through passages in the planetary carrier that correspond to the respective planet gear as recited as a whole in its entirety in claim 10.
	The prior art does not anticipate or render obvious a tilting pad with a cylindrical body with a sliding surface on a first side and a cylindrical shaft on a second side, wherein the sliding surface has a spherical contour on the first side of the body, wherein such surface has a thin hard-material layer on the spherical contour of the sliding surface, and wherein the tilting pad is arranged in a planetary gear set with the sliding surface offset from a planet gear to form a gap when the planet gear is not tilted as recited as a whole in its entirety in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655